Case 20-14201-pmm        Doc 47    Filed 01/15/21 Entered 01/15/21 15:28:39              Desc Main
                                  Document      Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF
                                  PENNSYLVANIA

IN RE:                                       §
LARRY L. WISSER and                          §      CASE NO. 20-14201-PMM
CATHLEEN R. WISSER                           §
                                             §

                DEBTORS’ CHAPTER 12 PLAN OF REORGANIZATION

I.     Debtors seek to reorganize their accumulated debts, including the payment of
       expenditures necessary for the continuous preservation, and operation of the Debtors’
       family farm.

II.    Debtors’ son, Jason Wisser, an heir to the estate, will play a primary functioning role in
       the reorganization process through the introduction of revenue generating opportunities
       that will effectuate the farm’s profitability and the family legacy well beyond the
       proposed reorganization term. Jason Wisser and his brother, Justin Wisser,
       currently operate the majority of the income producing activities on the farm.

III.    The Plan proposes modification of repayment terms to all of the Secured Creditors as
specifically outlined herein and pro-rata distribution, based upon the Chapter 7 liquidation
analysis of the value of the Bankruptcy Estate, to Debtors’ timely filed and allowed Priority
Unsecured and General Unsecured creditors’ claims on or before September 2025.

IV.     Chapter 7 Liquidation Analysis: The Debtors believe that if their bankruptcy estate were
liquidated to pay their creditors, after all allowed exemptions are taken, and secured claims
paid, there would be no funds available for distribution to Unsecured Creditors.

Attached hereto are the following exhibits which are incorporated herein by reference:

       Exhibit “A”    Debtors’ Expense Projection
       Exhibit “B”    Debtors’ Cash Flow Projection

1.     Payments to the Trustee by the Debtors:

        The Debtors shall pay to the Chapter 12 Trustee the base plan amount of $64,350 over 55
months, in the amount of $1,170 per month. Debtors shall pay to the Chapter 12 Trustee all
projected disposable income to be received from November 1, 2020 to October 1, 2025, to be
applied to make payments under the Plan.
Case 20-14201-pmm        Doc 47     Filed 01/15/21 Entered 01/15/21 15:28:39             Desc Main
                                   Document      Page 2 of 4



2.     Class 1: Priority Claims:

       All timely filed and allowed priority claims, shall be paid by the Trustee at the rate
determined after the claims bar date based upon claims filed.

       The Chapter 12 Trustee’s fee is five percent (5%) of all amounts disbursed to creditors
under the Plan pursuant to 11 U.S.C. §326(b).

       To the extent a priority claim not provided for above is allowed by the Court (or deemed
allowed per 11 USC 502(a) by virtue of having been filed and not objected to), the Trustee will
pay such claim or additional amount, in full, during the term of the Plan, unless otherwise
provided by subsequent modification of this Plan.

3.     Secured Claims:

       The Debtors shall pay all timely filed and allowed secured claims under the modified
terms below:

       Class 2: Secured Mortgage Claims:
       A. New Tripoli Bank, Claim 9.1, shall be modified and paid as follows: The claim
          balance shall be amortized and paid over a 30 year term at 4% interest and Debtors
          shall make 360 consecutive monthly payments of $586.27 per month to pay the claim
          in full. There shall be no prepayment or refinance penalty at any time during the
          newly modified repayment term. Payments on this claim shall be made directly to the
          Creditor by the Debtors, outside of and in addition to the plan payments.
       B. Northwest Bank, Claim 1.1, shall be modified and paid as follows: The claim
          balance shall be amortized and paid over a 30 year term at 4% interest and Debtors
          shall make 360 consecutive monthly payments of $1,997.12 per month to pay the
          claim in full. There shall be no prepayment or refinance penalty at any time during
          the newly modified repayment term. Payments on this claim shall be made directly to
          the Creditor by the Debtors, outside of and in addition to the plan payments.
       C. United States of America, acting through USDA-Farm Service Agency, Claim 11.1,
          shall be modified and paid as follows: The claim balance shall be amortized and paid
          over a 30 year term at 4% interest and Debtors shall make 360 consecutive monthly
          payments of $2,392.95 per month to pay the claim in full. There shall be no
          prepayment or refinance penalty at any time during the newly modified repayment
          term. Payments on this claim shall be made directly to the Creditor by the Debtors,
          outside of and in addition to the plan payments.

       Class 3: Secured Tax Claims:
       D. Northwestern Lehigh School District, Claim 2.1, shall be paid in full by the Trustee
          through the Chapter 12 plan payments.
       E. Northwestern Lehigh School District, Claim 3.1, shall be paid in full by the Trustee
          through the Chapter 12 plan payments.
       F. Northwestern Lehigh School District, Claim 4.1, shall be paid in full by the Trustee
          through the Chapter 12 plan payments.
Case 20-14201-pmm        Doc 47     Filed 01/15/21 Entered 01/15/21 15:28:39            Desc Main
                                   Document      Page 3 of 4



       G. Northwestern Lehigh School District, Claim 5.1, shall be paid in full by the Trustee
          through the Chapter 12 plan payments.
       H. Weisenberg Township, Claim 6.1, shall be paid in full by the Trustee through the
          Chapter 12 plan payments.
       I. Weisenberg Township, Claim 7.1, shall be paid in full by the Trustee through the
          Chapter 12 plan payments.
       J. Weisenberg Township, Claim 8.1, shall be paid in full by the Trustee through the
          Chapter 12 plan payments.
       K. Pennsylvania Department of Revenue, Claim 10.1, shall be paid in full by the Trustee
          through the Chapter 12 plan payments.

4.     Class 4: Unsecured Claims:

       Timely filed and allowed unsecured claims shall be paid by the Trustee, pro-rata, out of
any disposable income after all Priority and Secured Claims have been paid.

5.     Class 5: Participation in Federal Farm Programs:

       If the Debtors are a party to pre-petition, executory contracts with any agency of the
United States Department of Agriculture (USDA) evidencing Debtors’ participation in Federal
Farm Programs, the confirmation of the Debtors’ Plan shall constitute Court approval of an
authorization for Debtors’ assumption of such contract(s).

       Confirmation of the Debtors’ plan shall also constitute Court permission and
authorization for the Debtors to enroll and participate in Federal Farm Programs administered by
the USDA or any agency thereof.

        Nothing contained in this Order shall impair the policies, procedures, regulations and
contract provisions established by the USDA or any of its agencies with regard to the Federal
Farm Program benefits including, but not limited to, determining eligibility for program
participation and for program benefits and collecting post-petition claims of the United States
Government by offset.

        All post-petition crops and dairy productions are free and clear of any pre-petition liens
or security interests unless such pre-petition liens or security interests are retained in the
confirmed Plan. Pre-petition liens and security interests which are not retained in the confirmed
plan shall be released by the holder(s) of such liens or security interests on request (oral or
written) by the Debtors.

       Debtors may place any of the Debtors’ post-petition crops and dairy products in the
Federal price Support Loan Program without further order of this Court and upon compliance
with requirements of the Program. All Federal Farm Program benefits that the FSA has
determined to be payable to Debtors may be distributed by FSA in the ordinary course of
business in accordance with the program regulations and without further order of this Court.
Case 20-14201-pmm         Doc 47    Filed 01/15/21 Entered 01/15/21 15:28:39          Desc Main
                                   Document      Page 4 of 4



7.      Grace Period: The Trustee may, for “good cause” allow the Debtors a grace period of
up to forty-five (45) days for any monthly, quarterly, semi-annual, or annual payment due to the
Trustee under the Plan, provided Debtors also pay all applicable accrued interest and Trustee’s
fees resulting from such late payment.

8.     Discharge: Pursuant to §1228 of the Bankruptcy Code, as amended, the Debtors shall
receive a discharge of their debts after completion of all payments under the Plan.

9.     Modification: Pursuant to §1229 of the Bankruptcy Code, as amended, the Debtors shall
have the right to modify the Plan after confirmation.

10.     Lien Retention: Pursuant to §1225(a)(5) of the Bankruptcy Code, as amended, secured
creditors shall retain their liens until full payment of lien has been satisfied.

                                                           Respectfully Submitted,

                                                           LAPUTKA LAW OFFICE, LLC



Dated: January 15, 2021                                           /s/Charles Laputka
                                                           Charles Laputka, Esquire
                                                           1344 West Hamilton Street
                                                           Allentown, PA 18102-4329
                                                           Phone: (610) 477-0155
                                                           Fax: (484) 350-3581
                                                           Attorney for Debtors
                                                           claputka@laputkalaw.com
